Honorable lhomss i. Bleaton, Jr.
CouatyAttorney
Shsokelford County
dltaay, l!e%as

imar Zirr                          Opinion No. O-2114
                                   Rex Pow of ballot in lo&
                                        option eleation.
                                    .
       Your lotter'of &roh 21, 1940, requesting au opinion of this
departnent on the questitis ss are herein stated has beea received.
Your letter reads in part as follows:

"The present status of the liquor situation in Shsakelford County is
as follows :

"In Justioe Preoiaot'No. Oae, it is lawful to sell malt and viaous
beverages that do aot oontain aloohol ia exoess of 14 per oeat)

"In Justice Preeinot Ho. Tso, it is lawful to sell all alcoholio
be-w-ages;

'Ia Justiae Precia6t Ro. Three, it is'lsvful to sell @er thst does
not oontaia aloohol in exoess of 4 per contt

"In Justioe'Prebinot Ros. ~l%ur sad Pive, 5.tis uulawful to sell say
kind of iatoxioatirg liquor.

"Petitions ire n6w being 6irouloted requesting the CozcnissionersO&art
to'order-s oorinfy-wideloos].aptibn eleotion to vote upon the follow-
ing issues only:

       "For prohibiting the sale of all alooholio beverages' sad

       "'Against prohibitiag~the sale of all alcoholic beverages.'

"It 16 my opiaica that under the local option election law, as provided
in Article 668, Geatioa 32 et seq., this is a proper issue to~be pre-
sented in case.it is desired to prohibit the sale of all forms of aloo-
holio beverages.

"Questions: (1) In-order
                  _ .    ~to-~pr+iMt the-sale of sll~iato~i&its~ia
Shsokenford Couaty, is tlXsbovS the.-propoerissue
                                              _. .- to
                                                    ..,suhnilh%ader
                                                        -
the laV?   -(2)--C& a-lo6al‘option~'electionbe held in siiy'ofthe
Justioe'Prei&iiicE~ffd~~ed-.sab~~~~e~t-to--~We-'h~~~~~~de-~leot~on-to
ohsnge the status within one year from ~thedate of the oouaty-wide
election?"
                                                                          .




                             '8 Smotated ;%t'nnl
       Article 656-49, 'Jeraos                  Code, sets out ia
detail the several 'ballots3y which ?ocal opt.:oaelectioas ay be
held x-herovarious types of liquor nay ~b-c
                                          voted on, the first three
brr?lotsto legaliro, the second three tc prohibit the sale of liquor,
as foilowsr

       "Sec. 40. The ComissForiers' Court upon its ovm motioa my, or
upon petition as herein provided shall, as provided in :ection 32,
Artiole I, order local'optiotielections for the purposs~of'detetin~ing
ahether alooholio beverages of the various types and alcoholic.coutents
heroin provided shall bs lsgalised or prohibited.

       "Ia areas where any type or classification of alaoholio bevsr-
ages is prohibited and the issue or issues subnitted pertainto lcgal-
isation of the sale of one or more such prohibited types or olassifioa-
tions, one or nom of the following is8llcSshall be sufmitixd:

       "(a) 'For legalicing the sale of beer that doe8 not contain al-
cohol in excess of four (4$j per oentum by weight' sad 'Against legal-
itiag the sale of beer that does not contaia alcohol ia excess of four
(4$) per centum by weight.'

       "(b). 'For legalicing6the sale of malt and v-iaousbeverages that
do not contain alcohol'in exoeas of fourteea (14%) percentum by volume
and 'Against legaliaing the-sale of malt and~~vini%iS
                                                    beverages that do
not oontein alcohol la exoess of fourteea (l&) per centum by volume.~

       s(o). 'For legalizing the sale of all alcchol:a beverages' and
'Against legalizing the sale of all alcoholic beverages.*

       "In areas where the sale of sll alocnolic beverages has been le-
galized, one or more of the following issues shall be suhaitted la any
prohibitory eleotionr

       "cd). 'For prohibiting the sale of all beversggesthat ooatain
aloohol ia excess of four (4$) per centum by might' aad "Against pro-
hibiting the sale of a12 hewer-agesthat oontaia alcohol in excess of
four (4$) per oentuzaby weight.'

       "(0). 'For'piohibiting the sale of all alcoholic beverages that
co~toiu aloohol '19moeas of fcurtem (14%) per centum 3y volume* and
'Against prohibiting the sale of'all alcohol10 bkertiges that ocntain
alcohol in excess of fourteen (145) per oentum bjjvoluns.*

       v(f). rFcr prohibiting thensale of aIl.alb~h~dlio'birverages'
                                                                  and
tdgainst prohibiting the sale of all alcoholic 'beverages.*

       "Ta areas whore the ssle of beverages oontaiaing alcohol not in
excess of fourteen (1%) per oentun by volume has been legalised, and
those of higher alooholic cor:tcntsrc prohiblted, one or mre of the
following issues shall be sulm!ttod in any prohibitory election:
Hon. Thomas A. B&ton,        ".,          page 3 (O-2114)



            "(9). *3br prohibiting the sale of alcoholio beverages that
contain'aloohol in excess 'of foti (4%) .per ceutuu‘t@Ceight' aud 'Against
prohibiting the sale of alaohdlio beverages that’coqtain  alcohol in
exoess of,four
         ,_     (4$) per c+ntum byweight.

           "(,h).SFor'prohibit%iigthe sale'of'all~blboh'irlio
                                                           beverages' and
'Against prohibiting the sale of all alcoholio beverages.*

           "In areas where the sale of beer oontaining alcohol not exceeding
four (4$) per k&xnaby weight has been legalized and all other alcoholic
beverages are gohibited, the following issue shall be submitted in any pro-
hibitory election:

              "(I):. %r'prbhibiting   the sale of be+ aontaining alcohol not
cixc&din&‘~fb~’   (&)Tpk:i   ‘(r&rliiij    ~6Jr~iGirght’
                                             i&a ‘Agaihst *ohiwting   the sale
of beer o&&&iing       $cohol not.ex?eeding four ~(4%)per oentun-by veight.9

           "Ehere more than one issue is submitted, on a sirigleballot, no
ballot shall.be eounted'urileiis
                               -thevoter shall vote upon eaoh of the issues
appdarlng On any such b&lotj and each suoh ballot shall have winted there-
on the Fords *This~ballot wi'ilnot begGinted unless the voter shall vote
upon each of the issues appearing hereon.“'

        '1 .ln Justioe prebinot Hoe;2, it is lawful to    sell allalcoholic I&-
                                                       _ _..
erages. ~erefo~;"th~~retl‘~lly,:Che o6unty'ai a whole i%'wet regarding
                                                               _....
ali alcoholic bevuragSs.S~That~'is'to~hsy,the~oduntjrtitSome prior eleotion
voted in favor of'legklirirrg~thesaLof     all~ilboholic'bkweraged
                                                . .,..
                                                    _._ _ -_         and the
status,of:the ~~~~~-aii.a-iiholC-has-n~tbben ohanged by.a subsequent eleo-
t&m, other%ise itlould.ti
                        .~. uSakt%l to sell'iillal&ho110 bkvernges in
Recinot I?o..Z;.Be nuwt aastie~that~the presant~stehs
                                                _. _. . of-the various
otlier~~~&tatslms    'been hroupht
               .._.~. -_._.,._     i&i&bjr
                                    _       eleotions
                                            .   _.      heldiiub&quent to the
countyAXde.ele,otion  legalis$iig-Yfhe
                    __. .._            saXi,of  all~alboholio
                                               _ _ .           b&6rages.
Therefore;'it'wiSld natrually-'foil% that in a aoun~--piide-.Ioc~"option'
til~btion~~h~e'ths,ohizitjr ai a'wh016,~~ib
                                          iret-regarding&ll‘alOoholic bev-
erages,'tIilproper issues~to-ba FP;es~nted-~tb'bid'vdtbd  upon Cold be “lb
prohibiting~the sale.df all al.lcoh6lio 'beveregeo,"and '%gninst prohibiting
the sale of 'allalcoholic 'beverages.'

           Inthe event.tlie&umt;P as a'whole voted favorably for'pr&ihit-'
illgthe sale of sll alooholi6 bevtiagbs, .t&b'&oUnty'Woiildbe dry ai a whole.
&d +&5 sirld‘of‘~-alooh~lio..~~r~es          of any nature asdefined 16 the
stntute-.~~ld.Fe.tiIir.$-l;:-
                             ti”~the~otfici?  hand, should %hC O&aty   a8 a whole
wte'&gbst    prbhibifM--the    sale of all~alcoh~lic~b~e~~8s,       thir~~~&win~as
                                                        .
a whole wuld~be.met regarding all alceholia ,boverages;t&d the~various
Justide Rebinots Guld retain their present status until ohanged by a
subsequent eleotion.

           In an opinion written February 4, 1936, this departzwmt held that
when one of the three above mentioned provisions has been sulMtted and voted
on favorably by the voters, the same would remain legal until and unless the
specifia question is sgain subnitted to the voters end is repealed by them.
                                                                            .




Hon. Thomas A. Blenton, Jr.; page 4 (O-2114)



       In the case of Eouohiasvs. Plaiuos,110 8& (2d) 649, the
SupremeCourt of Texas, among other things,held that uuder the 1955
amendmentof Seation 20, bticle 16 of the State Constitution,  the area
of any oounty;justioo~ooiaot, oily or tom that was dry rhea the
amendinentwout into effeot,remqinde$ dry with th? right to'b&s    yt
ly so voting at au'eleotion~held  under the prosontlooel option statutes
hold in the sq aseathatoriglnallyvotod dry, +iwhoro a a+tyhae
oeasodto exist as 8 umuiolpaloorporation,%t'+T~J.exlntafor t&o plr-
pose of holdinglooa& otpiou oleotioasto pako thearea thereofwet,
eitheraa repreaoutsall intexioating   liquorr, or okly as,rotkpeots
                                                                  rine,
or beer.

      l7oquote from the absvo mentionedaaae aa follows:
       I. . . It was oettalnlythe law at the time'thoCity of So&t&
EeightsLvoted to dissolveitr oarpoTatosristonaeand amex its to+-
tory to t&e wot oity of Boucrl+a that *en an~area~voteddry, it mma+od
dry uutil,itwas voted wet,at a,Eubsequent,oleotion'held'in akd,fOrthe
wme idtintioal area rhieh had t+erotof~revoted dsy, and the~ol+nge,or
emu aboUtion;-of the'politiealor aorporateentitymhioh c&iprisodsuoh
area did not alterthis fast or'ruleof law. . . J'

      Lmal optioa laws did'not-p&it iooai~&tiozsm&d       iato'effo,&,.




      +th lMf&&$     to;+&.se~olld~que,~~~&,a*&&      ;&&;;   ,sh&$&,
wuntyas a rh&o seta fei,~prohibitiugfbe‘sale   of all ho&olio tierages;
the wthfIro~d l4dry regarddugall alco~olio~~be+e+agos,-aud    the karioua
preoinota would have no a+il$ikty to call and,holdany looai option~eleotion..
Eweva, should the osuutiei7&s agaiu6tprohi'bit~g~the,sale,of~all,d-
ooholiolumrage~, the status of the various pro&@8     muld rem.@-the
same,:,~mdmioh preoiuetsawild legallyhold a l?+~optioir.eleotioueulG%ti
ting to the voters of the d%ffo~e@~prooibta the separa%axid diefinot
stat&my issuesupomtho questionof logalitingthobale of~~'malt     and ;~
vinou& beveragesor llquor,~ as amided f@$ in the atie meuti~od &a%&
at any tine after the omaty-wide oleot%oOih omplianae with the T~pas
Liquor ControlJet.

       In th~sooimsoti~, we onelossa oopy of a& opjmiun'l70.
                                                           &82?
ConferenceOpiui& 'PO.5947. TrustLngthrt the foregoingfully ansrers
your inquiry,~reremain